FILED
                             NOT FOR PUBLICATION                            JAN 22 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 TINA DAVIS,                                     No. 08-16662

               Plaintiff - Appellant,            D.C. No. 4:01-cv-00039-JMR

   v.
                                                 MEMORANDUM *
 SOUTHERN ARIZONA VETERANS
 AFFAIRS HEALTH CARE SYSTEM; et
 al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                              for the District of Arizona
                     John M. Roll, Chief District Judge, Presiding

                             Submitted January 11, 2010 **


Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Tina Davis appeals pro se from the district court’s judgment dismissing her



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JK/Research
employment discrimination action for failure to comply with the district court’s

order requiring her to submit to a deposition. We have jurisdiction under 28

U.S.C. § 1291. We review for an abuse of discretion. Malone v. U.S. Postal Serv.,

833 F.2d 128, 130 (9th Cir. 1987). We affirm.

       The district court did not abuse its discretion by dismissing the action after

weighing the pertinent factors. See id. (addressing factors to consider in

determining whether a district court abused its discretion by dismissing an action

under Fed. R. Civ. P. 37(b)(2) or 41(b)); see also Eisen v. CoBen (In re Eisen), 31

F.3d 1447, 1455 (9th Cir. 1994) (“[A]n express warning regarding the possibility

of dismissal is [not] a prerequisite to a Rule 41(b) dismissal when dismissal

follows a noticed motion under Rule 41(b).”).

       Davis’s remaining contentions are unpersuasive.

       AFFIRMED.




JK/Research                                2                                     08-16662